DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Contact-Based Communication Device, Communication Method, and Communication System.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth 
        
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, “communication unit that communicates…”, “acquisition unit that acquires…”, “comparison unit that compares…”, and “communication control unit that controls communication…” in claim 1 and “communication unit”, “acquisition unit”,  “communication control unit”, and “comparison unit” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Schorsch et al. (US Patent Application Publication 2017/0038847), referred to as Schorsch herein [cited in Applicant’s IDS dated 3/12/2020].
Chinese Patent Publication CN104348910A translation, referred to as Lyu herein.
Whatmough et al. (US Patent Application Publication 2018/0152252), referred to as Wahtmough herein.

Examiner’s Note
Strikethrough notation in the pending claims has been added by the Examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schorsch in view of Whatmough.

Regarding claim 1, Schorsch discloses a communication device comprising: a communication unit that communicates with another communication device
a comparison unit that compares motion information acquired by the other communication device and received by the communication unit with the motion information acquired by the acquisition unit (Schorsch, ¶0058-¶0060, ¶0072-¶0074 – devices communicate to verify that the acceleration data received by the other device is similar. In this case, the motion information can be a message of the detected greeting. ¶0033 and ¶0041 – Processor executing instructions stored in hardware memory. This element is interpreted under 35 U.S.C. 112(f) as the hardware processor described in Applicant’s Specification ¶0032);

However, Schorsch appears not to expressly disclose the limitations shown in strikethrough above. However, in the same field of endeavor, Whatmough discloses a handshake trigger for communicating contact information (Whatmough, Abstract and ¶0070)
including a communication unit that communicates with another communication device via a human body (Whatmough, ¶0068-¶0072 – contact information is exchanged through the user’s hands during a handshake. See also ¶0075).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the communication of Schorsch to include communication via the body based on the teachings of Whatmough. The motivation for doing so would have been to save power, improve security, enable users to more effectively signal communication via actions, and maintain communication device simplicity (Whatmough, ¶0002-¶0004).


Regarding claim 6, Schorsch as modified discloses the elements of claim 1 above, and further discloses wherein the comparison unit compares motion information indicating a motion of the other communication device after establishment of connection between the communication unit with the other communication device, and motion information acquired by the acquisition unit after the establishment of the connection (Schorsch, ¶0058-¶0060, ¶0072-¶0074 – devices connect via Bluetooth or WiFi for example, to verify that the acceleration data received by the other device is similar. Fig. 4 

Regarding claim 7, Schorsch as modified discloses the elements of claim 1 above, and further discloses wherein motion information acquired by the acquisition unit includes information regarding time variation of an acceleration rate, speed, or a position of the communication device (Schorsch, ¶0048, ¶0058 – acceleration is time variation of speed and position).

Regarding claim 8, Schorsch as modified discloses the elements of claim 1 above, and further discloses wherein the motion information acquired by the acquisition unit includes a difference between a specific motion and a motion of the communication device, or a feature value of the motion of the communication device (Schorsch, ¶0072 – device motion is matched against a known pattern of motions. ¶0058-¶0070 – similarity of motion. ¶0030, ¶0071 – device distance is compared with a threshold to determine whether devices have been moved to within close enough proximity to detect a greeting).

Regarding claim 10, Schorsch discloses a communication method comprising: communicating, by a communication device, with another communication device 

and controlling, by a processor, communication between the communication device and the other communication device, on a basis of a result of the comparison (Schorsch, ¶0058-¶0060 – devices verify that similar acceleration is experienced in both devices. Verifying that the acceleration is similar results in an exchange of sharable data. ¶0003 – contact information. ¶0033 and ¶0041 – Processor executing instructions stored in hardware memory).
However, Schorsch appears not to expressly disclose the limitations shown in strikethrough above. However, in the same field of endeavor, Whatmough discloses a handshake trigger for communicating contact information (Whatmough, Abstract and ¶0070)
including a communication unit that communicates with another communication device via a human body (Whatmough, ¶0068-¶0072 – contact information is exchanged through the user’s hands during a handshake. See also ¶0075).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the communication of Schorsch to include communication via the body based on the teachings of Whatmough. The motivation for doing so would have been to save power, improve security, enable users to more effectively signal communication via actions, and maintain communication device simplicity (Whatmough, ¶0002-¶0004).

Regarding claim 11, Schorsch discloses a communication system comprising: a first communication device having a first acquisition unit that acquires motion information (Schorsch, Fig. 2 with ¶0032 – wearable device. ¶0044-¶0046 – hardware communication components within the 
and a first communication unit that transmits information indicating a motion detected by the first acquisition unit;
a second acquisition unit that acquires motion information, a comparison unit that compares the motion information acquired by the first communication device and received by the second communication unit with the motion information acquired by the second acquisition unit, and a communication control unit that controls communication between the second communication unit and the first communication unit, on a basis of a result of the comparison by the comparison unit (Schorsch, ¶0058-¶0060 – devices communicate to verify that similar acceleration is experienced in both devices. Verifying that the acceleration is similar results in an exchange of sharable data. ¶0003 – contact information. ¶0033 and ¶0041 – Processor executing instructions stored in hardware memory. These elements are interpreted under 35 U.S.C. 112(f) as the hardware processor described in Applicant’s Specification ¶0031-¶0032).
However, Schorsch appears not to expressly disclose the limitations shown in strikethrough above. However, in the same field of endeavor, Whatmough discloses a handshake trigger for communicating contact information (Whatmough, Abstract and ¶0070)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the communication of Schorsch to include communication via the body based on the teachings of Whatmough. The motivation for doing so would have been to save power, improve security, enable users to more effectively signal communication via actions, and maintain communication device simplicity (Whatmough, ¶0002-¶0004).


Claims 2-5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schorsch in view of Whatmough in further view of Lyu.


Regarding claim 2, Schorsch as modified discloses the elements of claim 1 above, and further discloses wherein the comparison unit 
However, Schorsch appears not to expressly disclose the limitations shown in strikethrough above. However, in the same field of endeavor, Lyu discloses using handshakes to trigger the communication of contact information (Lyu, Abstract), including

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the acceleration similarity of Schorsch as modified to include correlating the signals and comparing them to a threshold based on the teachings of Lyu. The motivation for doing so would have been to save power, improve security, enable users to more effectively determine whether the detected gesture is the same event in both devices, and to more effectively prevent unintended communication.

Regarding claim 3, Schorsch as modified discloses the elements of claim 2 above, and further discloses wherein the communication control unit causes the communication unit to communicate a predetermined kind of data with the other communication device, on a basis of the correlation value exceeding the threshold value (Schorsch, ¶0003, ¶0019 – contact information. Lyu, Page 3 – business card information is exchanged).

Regarding claim 4, Schorsch as modified discloses the elements of claim 3 above, and further discloses wherein the communication control unit causes the communication unit to communicate the predetermined kind of data with the other communication device, on a basis of the correlation value exceeding the threshold value and of the motion information acquired by the acquisition unit having a 

Regarding claim 5, Schorsch as modified discloses the elements of claim 4 above, and further discloses wherein the predetermined pattern includes a pattern in which positive and negative directions of a motion switch (Schorsch, ¶0058-¶0059 – down followed by up).

Regarding claim 9, Schorsch as modified discloses the elements of claim 4 above, and further discloses a notification unit that notifies of successful communication of the predetermined kind of data (Schorsch, ¶0107 – verification of exchange of information).


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References are at least relevant as indicated in the corresponding summary.
Sloneger (US Patent Application Publication 2017/0282270) – correlation of acceleration data to recognize gestures, and removal of signal offsets.
Eiden et al. (US Patent Application Publication 2002/0128030) – communication via the human body through a handshake.
Ko et al. (US Patent Application Publication 2012/0315856) – communication via the human body through a handshake.
Chandra et al. (US Patent Application Publication 2014/0283017) – communication via the human body through a handshake.
Sen (US Patent Application Publication 2019/0379414) – communication via the human body through a handshake.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL W PARCHER/               Primary Examiner, Art Unit 2175